
	

113 HR 5448 : John F. Kennedy Center Reauthorization Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 5448
		IN THE SENATE OF THE UNITED STATES
		November 20, 2014ReceivedAN ACT
		To amend the John F. Kennedy Center Act to authorize appropriations for the John F. Kennedy Center
			 for the Performing Arts.
	
	
		1.Short titleThis Act may be cited as the John F. Kennedy Center Reauthorization Act of 2014.
		2.Authorization of AppropriationsSection 13 of the John F. Kennedy Center Act (20 U.S.C. 76r) is amended by striking subsections (a)
			 and (b) and inserting the following:
			
				(a)Maintenance, repair, and securityThere is authorized to be appropriated to the Board to carry out section 4(a)(1)(H)—
					(1)$22,200,000 for fiscal year 2015;
					(2)$23,000,000 for fiscal year 2016;
					(3)$24,000,000 for fiscal year 2017;
					(4)$26,000,000 for fiscal year 2018; and
					(5)$27,000,000 for fiscal year 2019.
					(b)Capital projectsThere is authorized to be appropriated to the Board to carry out subparagraphs (F) and (G) of
			 section 4(a)(1)—
					(1)$12,200,000 for fiscal year 2015;
					(2)$16,000,000 for fiscal year 2016;
					(3)$13,000,000 for fiscal year 2017;
					(4)$13,000,000 for fiscal year 2018; and
					(5)$14,000,000 for fiscal year 2019..
		
	Passed the House of Representatives November 19, 2014.Karen L. Haas,Clerk
